Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of  “a second charge circuit” ,“a second electrode” and “ a reference circumferential length greater than the sum of the first circumferential length and the second circumferential length” as recited in claim 8 and the feature of  “a third charge circuit” , “a third electrode” and “a reference circumferential length greater than the sum of the first circumferential length, the second circumferential length, and the third circumferential length” as recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the limitation of “comparing a peak measurement of the first signal” is unclear because it is unclear which signal is compared with “a peak measurement of the first signal”. It appears that the scope of the claim is incomplete.
In claim 5, it is unclear what “a product of the first signal’ is and how “a product of the first signal” is obtained. 
In claim 8, it is unclear what “a second charge circuit” and “a second electrode” comprises of? 
In claim 9, it is unclear what “a third charge circuit” and “a third electrode” comprises of? 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-8  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 16-18  of U.S. Patent No. 11,137,422. Although the claims at issue are not identical, they are not patentably distinct from each other because  the limitations of claims 1-4 and 16-18  of U.S. Patent No. 11,137,422 encompass the limitations of instant claims 1-3 and 6  as shown below:


                Application SN# 17/449,903                                U.S. Patent No. 11,137,422
1. A method for detecting voltage in a conductor cable, the method comprising: detecting a first signal using a first charge measurement circuit connected in series between a reference electrode and a first electrode, the first electrode disposed over a surface of the conductor cable to cover a first region having a first axial width and a first circumferential length, the reference electrode disposed over the surface of the conductor cable to cover a reference region, the reference region having an axial position adjacent the axial position of the first region and having a reference circumferential length greater than the first circumferential length; and comparing with a circuitry the first signal to a threshold to detect the presence of the voltage in the conductor cable.


2. The method of claim 1, wherein comparing the first signal to a threshold includes applying the voltage to a voltage comparator with a fixed reference.

3. The method of claim 1, wherein comparing the first signal to a threshold includes converting the first signal using an analog to digital converter to provide a first digital signal and comparing the first digital signal using a processor.

6. The method of claim 1, wherein the first electrode and the reference electrode are disposed in a flexible circuitry, the method further comprising wrapping the first electrode and the reference electrode around the conductor cable.
1. (Currently amended) A sensor device for detecting voltage in a conductor cable, the sensor device comprising: a sense electrode to be disposed over a surface of the conductor cable to cover a sense region having a sense axial width and a sense circumferential length; a reference electrode to be disposed over the surface of the conductor cable to cover a reference region, the reference region having an axial position adjacent the axial position of the sense region and having a reference circumferential length greater than the sense circumferential length; a charge measurement circuit connected in series between the sense electrode and the reference electrode to measure a charge measurement; and circuitry to compare the charge measurement to a threshold to detect a presence of the voltage in the conductor cable.
16. (Original) The sensor device of claim 15, further including a fixed reference applied to the voltage comparator.


17. (Original) The sensor device of claim 1, wherein the circuitry includes an analog- digital converter and a processor to compare signals.



18. (Original) The sensor device of claim 1, wherein the sense and reference electrodes are disposed in a strap to wrap around the conductor cable.




As to claim 7, it appears that wherein wrapping is performed m the conductor cable is not disconnected from the power because the conductor cable needs to have power on in order to provide the charges for the electrical signals on the reference electrode and the electrode to be sensed by the first charge measurement circuit.
As to claim 8, claims 2-4 of U.S. Patent No. 11,137,422  disclose a second sense electrode to be disposed over the surface of the conductor cable to cover a second sense region having a second axial width and a second circumferential length, the second sense region having an axial position aligned with the sense region and having a circumferential position adjacent the sense region, a second charge measurement circuit connected in series between the second sense electrode and the reference electrode to provide a second charge measurement, wherein the circuitry is to compare the second charge measurement to the threshold to detect the presence of the voltage in the conductor cable.  Claims 2-4 of U.S. Patent No. 11,137,422 do not explicitly mention about a reference circumferential length greater than the sum of the first circumferential length and the second circumferential length. However, the limitation of “ a reference circumferential length greater than the sum of the first circumferential length and the second circumferential length” is related to the size of the reference circumference length is considered an obvious design choice since Applicants have not established the significant feature for this limitation and  that limitation is not sufficient to patenably distinguish over the prior art because it does not effect the operation of the apparatus (see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swartzendruber et al (Pat# 8,159,362) disclose Method Of Detecting Faults Using Graduated Fault Detection Levels.
Wolfe et al (Pat# 7,570,045) disclose Attachment Device And Method For Fastening Electrical Cable Monitoring Instruments To Electrical Cables
	Johansson et al (Pat# 6,236,218) disclose Method And A Device For Space-charge Measurement In Cables Using A Pulsed Electroacoustic Method.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Phan Huy can be reached on  571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH P NGUYEN/Primary Examiner, Art Unit 2858